Bischoff, J.
I think that this lien may properly be discharged by an -tindertaking, although claimed against a fund held by the municipality. The act relating to the discharge of municipal mechanics’ liens (chap. 605, Laws of 1895) authorizes this practice, and, taken as- a part of the Consolidation Act, which it amends,.. such act is not, apparently, affected by the charter of the city of Hew York, with regard to this subject. Hor can. the law referred to be. taken as repealed by implication, because not fully embodied in the General Lien Law of 1897 (Laws of 1897, chap. 418, § 20). That statute contains a- schedule of the laws thereby repealed, of which the former act is not one, and wé have, therefore, an expression of the legislative intent not to repeal such act.. People v. Koenig, 9 App. Div. 438. Repeals by implication are not favored, and, failing an apparent intent of repeal by the later act, the earlier must be deemed in force, unless manifestly inconsistent with or repugnant to the later. Id. Here, the two acts are not - necessarily inconsistent, since the Lien Law of 1897 (§ 20), while setting *573forth the methods whereby a municipal lien may be discharged, does not express these methods to be exclusive of others which might exist by law, and the statute of 18,95 may be read with such law, as providing an additional method of discharge.
Ordered accordingly.